Citation Nr: 1507374	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for leucopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to January 1981, to include in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the benefit sought on appeal.

In May 2014, the Board denied claims for service connection for leucopenia and for a left shoulder disability.  The Veteran appealed the denial of service connection for leucopenia to the United States Court of Appeals for Veterans Claims.  In an October 2014 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's May 2014 decision only to the extent that it denied entitlement to service connection for leucopenia.

In September 2011, the Veteran testified during a video conference hearing.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for leucopenia, the Board notes that according to an October 2014, Joint Motion for Partial Remand, the March 2012 VA examination for leucopenia, upon which the Board relied to deny service connection for leucopenia was inadequate.  The Joint Motion for Partial Remand asserts that the examiner's opinion that the Veteran's leucopenia is unrelated to his service is based upon an inaccurate premise and is, therefore, inadequate.

At the March 2012 VA examination, the examiner was asked to provide an opinion on whether the Veteran's leucopenia had its onset in or was otherwise etiologically related to his service.  The examiner determined that the Veteran's leucopenia did not have onset during service, nor was it due to an event in service or aggravated by service.  The rationale provided was that the Veteran was in food service, an occupation that would not expose him to toxins, and there was no evidence in the record that the Veteran was exposed to toxins.  The examiner went on to state that a CBC blood test was first administered 13 years after service making it impossible to date the onset of leucopenia.  It is apparent that the examiner's negative opinion is based largely on the observation that the Veteran was not exposed to any toxins during service.  

In this regard, the Board notes that the Veteran served in the Republic of Vietnam from May 1967 to April 1968.  As a result of this service, the Veteran is presumed to have been exposed to herbicides during his service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii)(2014).  As the examiner's opinion was based on the inaccurate premise of a lack of in-service exposure to toxins, the opinion is inadequate.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Joint Motion for Partial Remand states that a remand is necessary to obtain a medical opinion that discusses whether the Veteran's leucopenia may be etiologically related to his in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, conducted by the appropriate medical doctor, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's current leucopenia is etiologically related to exposure to herbicides during service in Vietnam.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


